By the Court.
The case at bar falls within the general principle that in an action arising from a collision between automobiles at intersecting streets the due care and contributory negligence of the plaintiff and the negligence, of the defendant present questions of fact. The finding in favor of the plaintiff imports a finding of all subsidiary facts essential to that conclusion and must stand unless unsupported by the evidence. Without summarizing the testimony it is enough to say that a finding in favor of the plaintiff was warranted. Ferreira v. Zaccolanti, 281 Mass. 91.
The defendant presented several requests for rulings which were refused because based on assumptions of facts not in accord with the facts found by the trial judge. It is not *154necessary to examine such requests because they are immaterial in view of the facts found. John Hetherington & Sons, Ltd. v. William Firth Co. 210 Mass. 8, 18. Castano v. Leone, 278 Mass. 429.

Order dismissing report affirmed.